DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Response to Amendments
The 35 USC 112(f) interpretation of the term “supply mechanism” is withdrawn, because the term has been amended to recite the structure of “supply holes” (see claim 1 line 13).
Status of Claims: Claims 11-12 are canceled. Claims 1-10 and 13-14 are pending. Claims 3-5, 7-10 and 13-14 are withdrawn. Claims 1-2 and 6 are examined on the merits.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant asserts that the prior art fails to teach limitations of the claims as amended, specifically that CHO’s supply holes 170-175 are not provided at the side surface of the .

Claim Interpretation
As explained in the 5/17/2021 Non-Final Action and 8/23/2021 Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
“supplement device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“supplement device” is interpreted as requiring the structure(s) of a liquid supply pipe, nozzle or opening (see fig. 8), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US PGPUB 20180366349), in view of GOSHI (US PGPUB 20170256397).
Regarding claim 1, CHO teaches substrate processing apparatus (fig. 1, 3-4, 8A-8C, 10-11, 13, 20) configured to perform a drying processing of drying substrates by using a processing fluid in a supercritical state (the apparatus dries substrates using a supercritical fluid, e.g., para. 0031, 0034-35, 0094, 0097-98, 0137, 0154).
The phrase "configured to perform a drying processing of drying substrates by using a processing fluid in a supercritical state" is interpreted as intended use because it's directed to how 
CHO’s substrate processing apparatus comprises:
a processing vessel (process chamber 10 comprising housing assembly 100, fig. 1, 3-4, 8A-8C, 10-11, 13, 20) in which the drying processing is performed (para. 0033-34, 0041, 0052, 0065, 0090);
multiple holders (substrate support 50 comprising substrate support members 51, 52, 53, fig. 3-4, 8A-8C, 10-11, 20) configured to respectively hold the substrates within the processing vessel (supporting substrates W, para. 0038, 0050, 0062, 0071, 0073, 0082-85, 0114, 0127-28, 0141; see also fig. 3-4, 8A-8C, 10-11, 20), wherein the multiple holders can move in and out of the processing vessel (see fig. 3);
multiple supply mechanisms (supply holes 170 and 175 connected to fluid supply 20, fig. 1, 3-4, 8A-8C, 10-11, 20, para. 0034, 0040, 0073, 0086, 0091, 0095, 0115, 0119, 0142) each configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate in the substrates held by the multiple holders (supercritical fluid F from supply holes 170 and 175 are supplied along a top surface UP of each substrate W, see fig. 1, 3-4, 8A-8C, 10-11, 20, para. 0073, 0091, 0093, 0095);
wherein supply holes (e.g., supply holes 175) of the multiple supply mechanisms (as explained above) are provided in a first side surface (supply holes 175 are provided in the back side surface, such as in side wall 150, see annotated fig. 11 & 20 below) of the processing vessel (process chamber 10) facing a second side surface (supply holes 175 face the chamber’s front side surface, see annotated fig. 11 & 20; likewise, the chamber’s back side surface also face its front side surface) where an opening (entrances 160) of the processing vessel is provided 

    PNG
    media_image1.png
    691
    542
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    606
    610
    media_image2.png
    Greyscale

The phrase "configured to respectively hold the substrates within the processing vessel" is interpreted as intended use because it's directed to how the multiple holders are used without imposing any structural requirement. CHO’s substrate support 50 performs or is capable of performing the recited function(s), as explained above.
The phrase "each configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate in the substrates held by the multiple holders " is interpreted as intended use because it's directed to how each supply mechanism is used without imposing any structural requirement. Supply holes 170 and 175 perform or are capable of performing the recited function(s), as explained above.
CHO does not explicitly teach: “a supplement device disposed in a delivery area adjacent to the processing vessel, and configured to supplement a liquid onto a top surface of at 
GOSHI teaches a substrate processing apparatus using supercritical fluid (see abstract, fig. 4 & 6), just like CHO; thus GOSHI is analogous. GOSHI teaches a processing vessel in which the drying processing is performed (supercritical processing chamber 510, fig. 4 & 6); a holder configured to hold the substrate within the processing vessel (substrate holding unit 531, fig. 4 & 6). GOSHI also teaches a supplement device (supply pipe 571a, fig. 4 & 6, para. 0115) disposed in a delivery area adjacent to the processing vessel (see fig. 4 & 6, adjacent to chamber 510), and configured to supplement a liquid onto a top surface of a substrate held by a holder (eject a liquid to substrate W2 held by substrate holding unit 531, para. 0115, fig. 4 & 6) moved to the delivery area (see fig. 4 & 6, para. 0110-11, substrate holding unit 531 can move in and out of chamber 510).
The phrase "configured to supplement a liquid onto a top surface of at least one of the substrates held by at least one of the multiple holders moved to the delivery area " is interpreted as intended use because it's directed to how the supplement device is used without imposing any structural requirement. As explained above, GOSHI’s supplement device performs or is capable of performing the recited function(s) and GOSHI’s holder can move to the delivery area. Likewise, CHO’s multiple holders can move in and out of the processing vessel, as explained above.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CHO to incorporate a supplement device disposed in a delivery area adjacent to the processing vessel (as taught by GOSHI), with reasonable expectation of supplying liquid to the substrate. It’s well known in the art to have a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the supplement device as incorporated would still perform the same function as before (e.g., supply liquid), yielding predictable results.
Regarding claim 2, the combination of CHO and GOSHI teaches the substrate processing apparatus of Claim 1. CHO teaches wherein the multiple holders are arranged at a distance therebetween in a vertical direction within the processing vessel (substrate support members 51, 52, 53 are arranged vertically in process chamber 10, see fig. 3-4, 8A-8C, 10-11, 20).
Regarding claim 6, the combination of CHO and GOSHI teaches the substrate processing apparatus of Claim 2. CHO teaches the apparatus further comprising: 
a lid (shield assembly 200, fig. 1, 3-4, 8A-8C, 10-11, 13, 20, para. 0033, 0037-38, 0078, 0082, 0088, 0114, 0125, 0142) configured to open or close the opening (open and close entrances 160 of processing chamber 10, fig. 1, 3-4, 8A-8C, 10-11, 13, 20, para. 0037-38, 0078-80, 0088) provided at the second side surface of the processing vessel (entrances 160 are provided at the front side surface of process chamber 10, as explained above), 
wherein the multiple holders are provided at the lid (substrate support 50, comprising substrate support members 51, 52, 53, may be installed on shield assembly 200, fig. 3-4, 8A-8C, 10-11, 20, para. 0038, 0082).
The phrase "configured to open or close an opening provided at a side surface of the processing vessel" is interpreted as intended use because it's directed to how the lid is used without imposing any structural requirement. CHO’s shield assembly 200 performs or is capable of performing the recited function(s), as explained above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
BIBERGER (US PGPUB 20040040660) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
UEHARA (US Patent 6712081) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
NIXON (US PGPUB 20120111379) teaches a supercritical drying apparatus for processing a plurality of substrates and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714